                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

PATRICK ROMES/IBRAHIM HAKIM X                                                PLAINTIFF
ADC #114867

v.                          CASE NO. 5:19-CV-00283 BSM

WILLIAM STRAUGHN, et al.                                                 DEFENDANTS

                                        ORDER

       After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended dispositions [Doc. Nos. 35, 52] are adopted. Defendant Rose Newby’s

motion for summary judgment [Doc. No. 30] is granted, and the claims against Newby are

dismissed without prejudice. Defendants’ motion for summary judgment [Doc. No. 37] is

granted in part. The claims against defendants Straughn, Starks, and Haynes are dismissed

without prejudice. The motion is denied as to the excessive force claims against defendants

Coleman, Spratt, and West. An in forma pauperis appeal from this order would not be taken

in good faith.

       IT IS SO ORDERED this 22nd day of January 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
